Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, it recites “a third level of the plurality of functional levels formed exclusively of the second material”.  However, claim 1 recites “a plurality of functional levels formed in a one-piece manner of a synthetic carbon allotrope based material”.  As the third level of the plurality of functional levels is part of the plurality of functional levels it must be formed in a one-piece manner of a synthetic carbon allotrope based material, making it not possible to form the third level exclusively out of a second material.  
Claim 16 recites the limitation "the second material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  None of claims 1, 10, 11, 13, or 14 recite a limitation for a second material.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cusin et al. (US 20120199996 A1), hereinafter Cusin, and further in view of Genolet et al. (EP 2405301 A1), hereinafter Genolet.
Regarding Claim 1, Cusin discloses a micromechanical part in one piece, comprising: a synthetic carbon allotrope based material (par. 0030) in a layer of thickness between 0.2pm and 20pm (par. 0047), the layer having a height greater than the thickness of the layer of synthetic carbon allotrope based material (par. 0047), wherein the micromechanical part is hollow (par. 0063), and an external surface of the micromechanical part in one piece includes at least one toothing (par. 0049).
Cusin does not disclose the synthetic carbon allotrope based material forms a plurality of functional levels.  Instead, Cusin discloses forming a substrate consisting of a negative cavity (figs. 1 and 2) which results in a single level micromechanical part in one piece (fig. 8).   
Genolet discloses a method for forming substrate molds with multiple levels of negative cavities (figs. 11-13) with application for many multi-level timepieces (par. 0067). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Genolet in forming a substrate mold with multiple levels of negative cavities with the micromechanical part of Cusin as it teaches a means for forming multi-level timepiece components, and adding additional levels to the micromechanical part of Cusin is already disclosed within Cusin to advantageously allow for an additional functional element such as a toothing, hole, or shoulder that may act in cooperation with an additional member (par. 0078).      
Regarding Claim 2, Cusin discloses a micromechanical part in one piece that has a level of the synthetic carbon allotrope based material which includes a discoid plate [13] and a hole [18] (par. 0049, fig. 9).  
Cusin does not disclose that this level comprises a first level, nor that the hole is a first hole and communicates with a second level of the plurality of functional levels.  However, by combining Genolet with Cusin as described above to form a mold substrate with a plurality of levels of negative cavities and applying the remaining method from the disclosure of Cusin the result is a plurality of functional levels.  
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece.  It also follows that after this combination, it would have been obvious to a person of ordinary skill in the art form each functional level as a discoid plate with a hole running through the plurality of levels as doing so would maintain the symmetry and functionality of the discoid component being modified (fig. 9) and because Cusin discloses having multiple functional levels in combination with a micromechanical part that are discoid shapes and cooperate with a hole (fig. 21) such that the hole of one level cooperates with the other level in order to  cooperate with the pivot pin (par. 0080).
Regarding Claim 3, Cusin discloses a micromechanical piece in one piece including a level that extends a hub, coaxially to the hole, connecting plurality of arms to a felloe, and a toothing of the at least one toothing projects orthogonally from a periphery of the felloe (par. 0049).
Cusin does not disclose that the hub, hole, and toothing are each a first hub connecting plurality of arms to a fellow, first hole, and first toothing comprised in the first level.  
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece. Following this combination and resulting in a plurality of functional levels, it would have been obvious to one of ordinary skill in the art to not provide only one of the levels with such features but to apply it to the plurality of levels as Cusin provides that there is no increased difficulty in forming a toothing within the walls of a cavity (par. 0048), that it is advantageous to limit the quantity of material used in the final coating so as to not necessitate subsequent alteration while also reducing scrap (par. 0049) which is done so by connecting the felloe to a hub with arms instead of creating an entirely solid disc (fig. 9), and that when the micromechanical part consists of multiple levels each level necessitates a hole in alignment to be able to act in cooperation with the pivot pinon disclosed (par. 0049, 0080, fig. 21).
Regarding Claim 4, Cusin discloses a micromechanical part in one piece wherein the hollow of the micromechanical piece at least partially filled with a second material (par. 0067).
Cusin does not disclose the it is the hollow specific to the first level that is at least partially filled with a second material. 
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece. As Cusin discloses that filling the hollow of the micromechanical part in one piece has the advantage of reinforcing/decorating the micromechanical part (par. 0064), it would have been obvious to one of ordinary skill in the art to at least partially fill each of the plurality of functional levels with a second material following combination with Genolet in order to reinforce/decorate each level. 
Regarding Claim 5, Cusin discloses a micromechanical part in one piece wherein the second material is formed projecting from a height of the external surface to form an additional functional element of the micromechanical part (par. 0072).
Regarding Claim 6, Cusin discloses that the second material includes a metal or a metal alloy (par. 0067). 
Regarding Claim 7, Cusin discloses a micromechanical part in one piece with a level which includes a discoid plate [13] including a hole [18] intended to cooperate with an arbor (par. 0049 “cooperation with a pivot pin”).  
Cusin does not disclose that this level comprises a second level, nor that the hole is a second hole and that the discoid plate is a second discoid plate.  
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece.  Following this combination, it would have been obvious to a person of ordinary skill in the art form each functional level as a discoid plate with a hole running through the plurality of levels given that it would maintain the symmetry and functionality of the discoid component being modified (fig. 9) and because Cusin discloses having multiple levels in a micromechanical part that are discoid shapes and cooper-ate with a hole (fig. 21) so as to cooperate with the pivot pin (par. 0080).
Regarding Claim 8, Cusin discloses a micromechanical piece in one piece including a level from which extends a hub, coaxially to the hole, connecting plurality of arms to a felloe, and a toothing of the at least one toothing projects orthogonally from a periphery of the felloe (par. 0049).
Cusin does not disclose that the hub, hole, and toothing are each a second hub connecting plurality of arms to a fellow, a second hole, and a second toothing comprised in the second level.  
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece.  Following this combination, it would have been obvious to one of ordinary skill in the art to not provide only one of the levels with such features but to apply it to the plurality of levels as Cusin provides that there is no increased difficulty in forming a toothing within the walls of a cavity (par. 0048), that it is advantageous to limit the quantity of material used in the final coating so as to not necessitate subsequent alteration while also reducing scrap (par. 0049) which is done so by connecting the felloe to a hub with arms instead of creating an entirely solid disc (fig. 9), and that when the micromechanical part consists of multiple levels irrelevant to material each level necessitates a hole in alignment to be able to act in cooperation with the pivot pinon disclosed (par. 0049, 0080, fig. 21) 
Regarding Claim 9, Cusin discloses the micromechanical part in one piece wherein the hollow of micromechanical part in one piece is at least partially filled with a second material (par. 0067).
Cusin does not disclose the it is the hollow specific to the second level that is at least partially filled with a second material. However, as Cusin discloses that filling the hollow of the micromechanical part in one piece has the advantage of reinforcing/decorating the micromechanical part (par. 0064) it would have been obvious to one of ordinary skill in the art to at least partially fill the hollow of each of the plurality of functional levels with a second material following combination with Genolet in order to reinforce/decorate each level. 
Regarding Claim 10, Cusin discloses a micromechanical part in one piece that has a level of the synthetic carbon allotrope based material and which includes a discoid plate [13] including a hole [18] intended to cooperate with an arbor (par. 0049 “cooperation with a pivot pin”).   
Cusin does not disclose that this level comprises a first level, nor that the hole is a first hole and that the discoid plate is a first discoid plate.  However, by combining Genolet with Cusin as described above to form a mold substrate with a plurality of levels of negative cavities and applying the remaining method from the disclosure of Cusin the result is a plurality of functional levels.   
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece.  Following this combination, it would also be obvious to a person of ordinary skill in the art form each functional level as a discoid plate with a hole running through the plurality of levels given that it would maintain the symmetry and functionality of the discoid component being modified (fig. 9) and because Cusin discloses having multiple functional levels in combination with a micromechanical part that are discoid shapes and cooperate with a hole (fig. 21) such that the hole of one level cooperates with the other level in order to  cooperate with the pivot pin (par. 0080).
Regarding Claim 11, Cusin discloses a micromechanical piece in one piece including a level that extends a hub, coaxially to a hole, connecting plurality of arms to a felloe, and a toothing of the at least one toothing projects orthogonally from a periphery of the felloe (par. 0049).
Cusin does not disclose that the hub, hole, and toothing are each a first hub connecting plurality of arms to a fellow, first hole, and first toothing comprised in the first level.  
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece.  Following this combination it also would have been obvious to one of ordinary skill in the art to not provide only one of the levels with such features but to apply it to the plurality of levels as Cusin provides that there is no increased difficulty in forming a toothing within the walls of a cavity (par. 0048), that it is advantageous to limit the quantity of material used in the final coating so as to not necessitate subsequent alteration while also reducing scrap (par. 0049) which is done so by connecting the felloe to a hub with arms instead of creating an entirely solid disc (fig. 9), and that when the micromechanical part consists of multiple levels each level necessitates a hole in alignment to be able to act in cooperation with the pivot pinon disclosed (par. 0049, 0080, fig. 21).
Regarding Claim 12, Cusin discloses a micromechanical part in one piece wherein the hollow of the micromechanical piece at least partially filled with a second material (par. 0067).
Cusin does not disclose the it is the hollow specific to the first level that is at least partially filled with a second material. 
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece.  As Cusin discloses that filling the hollow of the micromechanical part in one piece has the advantage of reinforcing/decorating the micromechanical part (par. 0064) it would have been obvious to one of ordinary skill in the art to at least partially fill the hollow of each of the plurality of functional levels with a second material following combination with Genolet in order to reinforce/decorate each level. 
Regarding Claim 13, Cusin discloses a micromechanical piece in one piece including a level from which extends a hub, coaxially to the hole, connecting plurality of arms to a felloe, and a toothing of the at least one toothing projects orthogonally from a periphery of the felloe (par. 0049).
Cusin does not disclose that the hub, hole, and toothing are each a second hub connecting plurality of arms to a fellow, a second hole communicating with the first level, and a second toothing comprised in the second level.  
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece.  From this combination it also have been obvious to one of ordinary skill in the art from the disclosure of Cusin to not provide only one of the levels with such features but to apply it to the plurality of levels as Cusin provides that there is no increased difficulty in forming a toothing within the walls of a cavity (par. 0048), that it is advantageous to limit the quantity of material used in the final coating so as to not necessitate subsequent alteration while also reducing scrap (par. 0049) which is done so by connecting the felloe to a hub with arms instead of creating an entirely solid disc (fig. 9), and that when the micromechanical part consists of multiple levels irrelevant to material each level necessitates a hole coordinating with the adjacent level(s) in alignment to be able to act in cooperation with the pivot pinon disclosed (par. 0049, 0080, fig. 21) 
Regarding Claim 14, Cusin discloses that from the second level extends a hub, coaxially to a hole, connecting plurality of arms to a felloe, and a toothing of the at least one toothing projects orthogonally from a periphery of the felloe (par. 0049).
Cusin does not disclose that the hub, hole, and toothing are each a second hub connecting plurality of arms to a fellow, a second hole, and a second toothing comprised in the second level.  
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece.  From this combination it would have been obvious to one of ordinary skill in the art from the disclosure of Cusin to not provide only one of the levels with such features but to apply it to the plurality of levels as Cusin provides that there is no increased difficulty in forming a toothing within the walls of a cavity (par. 0048), that it is advantageous to limit the quantity of material used in the final coating so as to not necessitate subsequent alteration while also reducing scrap (par. 0049) which is done so by connecting the felloe to a hub with arms instead of creating an entirely solid disc (fig. 9), and that when the micromechanical part consists of multiple levels irrelevant to material each level necessitates a hole in alignment to be able to act in cooperation with the pivot pinon disclosed (par. 0049, 0080, fig. 21) 
Regarding Claim 15, Cusin discloses the micromechanical part in one piece wherein the hollow part is at least partially filled with a second material (par. 0067).  
Cusin does not disclose the it is the hollow specific to the second level that is at least partially filled with a second material. 
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece.  As Cusin discloses that filling the hollow of the micromechanical part in one piece has the advantage of reinforcing/decorating the micromechanical part (par. 0064) it would have been obvious to one of ordinary skill in the art to at least partially fill the hollow of each of the plurality of functional levels with a second material following combination with Genolet in order to reinforce/decorate each level. 
Regarding Claim 16, Cusin discloses forming an additional level exclusively of the second material, including an additional discoid plate, an additional hole communicating with the other subsequent level, and an additional peripheral toothing (par. 0080).  
Cusin does not disclose that this level entirely of the second material is a third level or that the discoid plate, the hole, and the peripheral toothing, are the third of their kind.  
As stated above in claim 1, it would have been obvious to a person of ordinary skill in the art to modify Cusin with Genolet to form additional functional levels of the synthetic carbon allotrope based material of the micromechanical part in one piece.  Further, Cusin discloses that an additional level of a second material may be formed above the level of the micromechanical part of synthetic carbon allotrope formed within the negative cavity (fig. 19).  Following modification of Cusin with Genolet, the additional negative cavity or cavities formed deeper into the substrate do not affect the level formed above the negative cavities by the second material.  Thus, with the addition of level(s) of the synthetic carbon allotrope material to Cusin, resulting from the above described combination of Cusin and Genolet, the disclosed second level formed by the second material would remain but counted in addition to the other functional levels would be considered a third or greater level.  
Regarding Claim 17, Cusin discloses a timepiece comprising the micromechanical part in one piece (par. 0033).
Regarding Claim 18, Cusin discloses forming the micromechanical part in one piece into one of a balance spring, balance, pallets, bridges or the wheel sets (par. 0033).
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fiacabrino et al. (CH 705433 B1) discloses a silicon-metal composite micromechanical component and its manufacturing process, resulting in a consecutive stack of four layers of a wheel type having a toothing.  
Gluche et al. (US 20120263909 A1) discloses a micromechanical component having a top face and a bottom face and at least two side faces, and a coating of diamond and/or diamond-like carbon (DLC) which encompasses all the surfaces of the component.
Cusin et al. (US 20100308010 A1) discloses a micromechanical component formed from a substrate including multiple layers of a deposited material and filling in the hollow of the layers/levels with a metal part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833